                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL SOLUTIONS GROUP, INC.,                     Case No. 4:17-cv-05433-KAW
                                   8                    Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                                                            COUNSEL’S MOTION TO
                                   9             v.                                         WITHDRAW AS COUNSEL
                                  10     H2L1-CSC, JV,                                      Re: Dkt. No. 58
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 3, 2019, counsel Ernest M. Isola and John A. Castro filed a motion to withdraw as
                                  14   counsel for Plaintiff Federal Solutions Group, Inc. (“FSG”). (Mot., Dkt. No. 58.) Neither Plaintiff
                                  15   nor Defendant filed an opposition to counsel’s motion to withdraw.
                                  16          On October 3, 2019, the Court held a hearing on the motion, at which FSG’s corporate
                                  17   representative did not appear. Having reviewed the filings, the Court GRANTS the motion to
                                  18   withdraw as counsel.
                                  19                                        I.    BACKGROUND
                                  20          On July 3, 2019, Plaintiff’s counsel, Ernest M. Isola and John A. Castro of Gordon Rees
                                  21   Scully Mansukhani LLP, filed a motion to withdraw as counsel. (Mot., Dkt. No. 58). On July 8,
                                  22   2019, the Court ordered Plaintiff’s counsel to submit a supplemental declaration in support of the
                                  23   motion to withdraw. (Dkt. No. 59.) On July 12, 2019, Plaintiff’s counsel submitted a declaration
                                  24   in support of the motion to withdraw as counsel, and explained that FSG had not paid invoices
                                  25   submitted by the firm and third parties for fees and costs incurred in prosecuting this lawsuit, and
                                  26   had not responded to counsel’s attempts to communicate for extended periods of time. (Decl. of
                                  27   Ernest M. Isola, “Isola Decl.,” Dkt. No. 60 ¶ 4.) On July 26, 2019, Mr. Isola submitted a
                                  28   supplemental declaration in support of the motion to withdraw, and provided that his firm had
                                   1   reached an agreement, in principle, with FSG that would resolve all issues and result in the

                                   2   withdrawal of the motion, but that those obligations had not yet been fulfilled. (Suppl. Decl. of

                                   3   Ernest M. Isola, “Suppl. Isola Decl.,” Dkt. No. 63 ¶¶ 3-4.)

                                   4          On August 30, 2019, Plaintiff’s counsel submitted a second supplemental declaration in

                                   5   support of the motion to withdraw, in which Mr. Isola represented that the irreconcilable

                                   6   differences may be resolved, and requested that the hearing on the motion be continued and that he

                                   7   be given an opportunity to file another supplemental declaration to inform the undersigned as to

                                   8   whether the disputes identified in the pending motion were resolved. (2d. Suppl. Decl. of Ernest

                                   9   M. Isola, “2d Suppl. Isola Decl., Dkt. No. 68 ¶¶ 3-5.)

                                  10          On September 26, 2019, Plaintiff’s counsel submitted a third supplemental declaration in

                                  11   support of the motion to withdraw, and confirmed that the issues had not been resolved, and

                                  12   reiterated the request to be relieved as counsel. (3d. Suppl. Decl. of Ernest M. Isola, “3d Suppl.
Northern District of California
 United States District Court




                                  13   Isola Decl., Dkt. No. 72 ¶¶ 4-5.)

                                  14                                       II.   LEGAL STANDARD
                                  15          Under Civil Local Rule 11-5(a),"[c]ounsel may not withdraw from an action until relieved

                                  16   by order of Court after written notice has been given reasonably in advance to the client and to all

                                  17   other parties who have appeared in the case." The rule further provides that:

                                  18                  When withdrawal by an attorney from an action is not accompanied
                                                      by simultaneous appearance of substitute counsel or agreement of
                                  19                  the party to appear pro se, leave to withdraw may be subject to the
                                                      condition that papers may continue to be served on counsel for
                                  20                  forwarding purposes, unless and until the client appears by other
                                                      counsel or pro se. When this condition is imposed, counsel must
                                  21                  notify the party of this condition. Any filed consent by the party to
                                                      counsel's withdrawal under these circumstances must include
                                  22                  acknowledgment of this condition.

                                  23   Civil L.R. 11-5(b).

                                  24          Withdrawal is governed by the California Rules of Professional Conduct. See Nehad v.

                                  25   Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional Conduct to

                                  26   attorney withdrawal). Under California Rule of Professional Conduct 3-700(C), an attorney may

                                  27   request permission to withdraw if the client breaches an agreement or obligation to its counsel as

                                  28   to expenses or fees, or if the client engages in “other conduct [that] renders it unreasonably

                                                                                         2
                                   1   difficult for the member to carry out the employment effectively,” such as a client’s failure to

                                   2   communicate with his attorney. Cal. Rules of Prof’l Conduct R. 3-700(C)(1)(d).

                                   3            The Court has discretion regarding whether to grant a motion to withdraw, and an

                                   4   attorney’s request to withdraw should be denied “where such withdrawal would work an injustice

                                   5   or cause undue delay in the proceeding.” Gong v. City of Alameda, No. C 03-05495 TEH, 2008

                                   6   WL 160964, at *1 (N.D. Cal. Jan. 8, 2008) (no prejudice or undue delay to client where counsel

                                   7   provided sufficient notice of its intent to withdraw and where no trial date had yet been set in the

                                   8   case).

                                   9                                         III.   DISCUSSION

                                  10            Counsel Ernest M. Isola and John A. Castro move to withdraw from representing Plaintiff

                                  11   on the grounds that there are irreconcilable differences between him and his client, based on

                                  12   Plaintiff’s repeated breach of the attorney-client agreement by failing to pay its outstanding
Northern District of California
 United States District Court




                                  13   invoices from Counsel’s firm and other professional vendors, by failing to live up to its assurance

                                  14   that it would remit a retainer going forward, and by failing to respond to counsel’s repeated

                                  15   attempts to communicate. (Pl.’s Mot. at 1-2; Isola Decl. ¶ 5; 3d. Suppl. Isola Decl. ¶ 4.)

                                  16   Moreover, Mr. Isola has not received any response to his last four attempts to communicate with

                                  17   FSG over the past four weeks. (3d. Suppl. Isola Decl. ¶ 4.)

                                  18            The Court finds that good cause exists to grant the motion to withdraw. Mr. Isola asserts

                                  19   that the breakdown in the attorney-client relationship and the breach of the attorney-client

                                  20   agreement have rendered continued representation impossible. (See 3d. Isola Decl. ¶ 4.) Further,

                                  21   although Plaintiff was served with Mr. Isola’s intent to withdraw prior to the filing of the motion,

                                  22   as well as with the motion to withdraw and the multiple, supporting declarations, FSG has not

                                  23   objected to the motion. (See Mot. at 2; Dkt. No. 60 at 7; Dkt. No. 63 at 3; 2d. Suppl. Isola Decl. ¶

                                  24   8; 3d. Suppl. Isola Decl. ¶ 7.)

                                  25            Finally, while there are existing deadlines, including trial scheduled for March 16, 2020,

                                  26   the Court will not require counsel to work without compensation or without ready communication

                                  27   from and access to their client, who is ultimately responsible for prosecuting this case.

                                  28   Accordingly, the Court GRANTS the motion to withdraw.
                                                                                          3
                                   1                                        IV.     CONCLUSION

                                   2           Accordingly, counsel’s motion to withdraw is GRANTED, and attorneys Ernest M. Isola

                                   3   and John A. Castro, as well as the law firm of Gordon Rees Scully Mansukhani LLP, are relieved

                                   4   as counsel of record. Since Plaintiff has not consented to the withdrawal and no substitution of

                                   5   counsel has been filed, all papers from the court and from other parties shall continue to be served

                                   6   on Mr. Isola for forwarding purposes until a substitution of counsel is filed. See Civil L.R. 11-

                                   7   5(b).

                                   8           Additionally, since Plaintiff is a corporation, it is unable appear in federal court except by

                                   9   counsel. See Rowland v. Cal. Men's Colony, 506 U.S. 194, 201-02 (1993). Therefore, FSG has

                                  10   45 days from the date of this order to find substitute counsel. The Court advises Plaintiff that

                                  11   the failure to obtain new counsel or comply with Court orders may result in this case being

                                  12   dismissed for failure to prosecute. See Brite Smart Corp. v. Google, Inc., Case No. 15-cv-3962-
Northern District of California
 United States District Court




                                  13   BLF, 2016 WL 1070667, at *1 (N.D. Cal. Mar. 16, 2016) (dismissing case for failure to prosecute

                                  14   where corporate plaintiff was unable to obtain counsel to prosecute the case); Greenspan v. Admin.

                                  15   Office of the U.S. Courts, Case No. 14-cv-2396-JTM, 2014 WL 6847460, at *6 (N.D. Cal. Dec. 4,

                                  16   2014) (dismissing corporate plaintiff from an action due to failure to obtain legal representation).

                                  17           If Plaintiff has no true intention of retaining new counsel to prosecute this case, Plaintiff is

                                  18   directed to file a dismissal of this action to avoid unnecessary future motion practice and use of

                                  19   judicial resources.

                                  20           Mr. Isola is instructed to immediately serve this order on Plaintiff, and to file a proof of

                                  21   service within 7 days of the date of this order.

                                  22           IT IS SO ORDERED.

                                  23   Dated: October 4, 2019
                                                                                              __________________________________
                                  24                                                          KANDIS A. WESTMORE
                                  25                                                          United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                          4
